Citation Nr: 0115581	
Decision Date: 06/06/01    Archive Date: 06/13/01	

DOCKET NO.  00-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial compensable evaluation for a 
hiatal hernia.

3.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.  

4.  Entitlement to an initial compensable evaluation for 
cervicitis with dysplasia.  

5.  Entitlement to an initial compensable evaluation for 
status post fracture, second metatarsal of the right foot.

6.  Entitlement to an initial compensable evaluation for 
stress incontinence.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1995 to 
March 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for asthma, and granted the 
veteran's claims for service connection for a hiatal hernia, 
irritable bowel syndrome, cervicitis with dysplasia, a right 
foot disorder and stress incontinence, with each of these 
disorders rated as noncompensable.  The veteran perfected a 
timely appeal of these determinations to the Board.

The Board's decision on the veteran's claim for service 
connection for asthma is set forth below; the issues of 
entitlement to an initial compensable evaluation for a hiatal 
hernia, irritable bowel syndrome, cervicitis with dysplasia, 
a right foot disorder and stress incontinence, will be 
addressed in the remand portion of this decision.

FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
has a current disability manifested by asthma.


CONCLUSION OF LAW

Asthma was neither incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate her claim for service connection for asthma.  In 
a VA letter, dated April 1999, the veteran and her 
representative were specifically notified of the evidence 
that VA would obtain, and the evidence that she was expected 
to provide in support of her claim.  Moreover, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims file.  The veteran's service 
medical records were obtained and associated with the claims 
folder, and such records appear to be intact.  In addition, 
the RO has provided the veteran with VA examinations in 
September 1999.  Thus, under the circumstances in this case, 
the VA has satisfied its duties to notify and assist the 
veteran in this case.  Therefore, after examining the record, 
the Board finds that no further assistance to the veteran is 
required because, as will be explained below, there is no 
reasonable possibility that such assistance would aid in 
substantiating her claim for asthma.  VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (to be codified as amended at 
38 U.S.C. § 5103A, 5107).

The veteran is seeking entitlement to service connection for 
asthma, which she maintains, had its onset in service.

A preliminary review of her service medical records reveals 
that the veteran, in July 1996, had complaints of shortness 
of breath with exertion in service as well as wheezing which 
was indicated to be relieved with Proventil, INH.  Pulmonary 
function tests, to include routine and post exercise 
spirometry study, were found to be within normal limits.  
When interviewed in November 1998 in connection with her 
pregnancy, the veteran described, as part of her past medical 
history, "exercise induced asthma" and indicated that she 
had never required hospitalization or intubation relative to 
this.

When examined by VA in September 1999, a general medical 
examination report indicated a diagnosis of exertional 
asthma.  The VA examiner found her chest to be clear to 
auscultation on examination.  This diagnosis, however, 
appears to have been based on the veteran's reported medical 
history as opposed to any definitive clinical or laboratory 
finding.  In fact, the pulmonary function tests conducted 
during service, as well as those performed several months 
following the veteran's separation from service, were normal.  
See Black v. Brown, 5 Vet. App. 177, 182 (1993) (implicitly 
holding that the Board is not bound to accept a medical 
diagnosis which is based on history supplied by the appellant 
where the history is unsupported by the clinical evidence).  
As such, this general assessment that the veteran has asthma 
cannot be accepted as a probative medical diagnosis of the 
disorder.

By contrast, the Board attaches significant probative value 
to the conclusion reached by that same VA physician in 
September 1999, after considering the results of a formal 
respiratory examination.  During that examination, the 
veteran related complaints that she developed shortness of 
breath with exercise to include walking up and down the 
staircase.  She also stated that she finds that asthma is 
brought on by humid weather.  She reported that her current 
treatment involves the use of an inhaler.  However, after 
conducting this VA respiratory examination, considering the 
veteran's medical history, and reviewing the veteran's 
medical record, the VA physician concluded that there was no 
evidence of asthma.  This conclusion is supported by the 
contemporaneous evidence of record, which showed that there 
was no definitive diagnosis of asthma either in service, or 
based on the results of the pulmonary function tests 
performed during and after service.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for asthma.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997) (upholding 
that the Secretary's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 2 Vet. App. 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim").  Because the clear preponderance of the 
medical evidence shows that the veteran does not have asthma, 
the claim must be denied.

Although the veteran has asserted that she has asthma, which 
she alleges had its onset in service, she does not have the 
requisite knowledge of medical principles that permit her to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In summary, the medical evidence of record, to include the 
post-service medical records, does not show that the veteran 
has a current disability manifested by asthma.  Therefore, 
given the particular facts of this case, as well as the VA 
having complied with the necessary obligation to notify and 
assist the veteran, as mentioned in detail above, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid in substantiating the veteran's 
claim.  VCAA, § 3(a) (to be codified at 38 U.S.C.A. § 5103A).  
Accordingly, the Board does not find that the claim of 
entitlement to service connection for asthma needs to be 
remanded.  Accordingly, this issue on appeal is denied.


ORDER

Entitlement to service connection for asthma is denied.





REMAND

The veteran is seeking increased evaluations for her service-
connected hiatal hernia, irritable bowel syndrome, cervicitis 
with dysplasia, right foot disorder and stress incontinence.  
The veteran's substantive appeal to the Board indicates that 
the veteran is under current treatment for each of these 
disabilities by VA.  The veteran reportedly has had a recent 
increase in the medications prescribed for her hiatal hernia, 
been prescribed iron supplements for anemia reportedly 
related to her irritable bowel syndrome, experiences right 
foot pain possibly related to the onset of arthritis, 
receives a quarterly colposcopic biopsy for her cervicitis 
condition and reportedly has been told by a VA treating 
physician that she may require surgical intervention and, in 
fact, recently had surgery at the Buffalo VA Medical Center 
for her problems with stress incontinence.

Notwithstanding this reported history of treatment, there are 
no treatment records, VA or private, in the veteran's claims 
folder.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should attempt to obtain the veteran's complete 
and current treatment records to include records from the 
Buffalo VA Medical Center.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims folder all pertinent 
outstanding post-service records of the 
veteran's treatment for service-connected 
hiatal hernia, irritable bowel syndrome, 
cervicitis with dysplasia, right foot 
disorder, and stress incontinence from 
any other facility or source identified 
by the veteran.  This should specifically 
include any of the records of the 
veteran's treatment at the VA Medical 
Center in Buffalo, New York.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The veteran should then be scheduled 
for appropriate VA examinations to 
determine the current nature and severity 
of her service-connected disabilities in 
issue (i.e., hiatal hernia, irritable 
bowel syndrome, cervicitis with 
dysplasia, right foot disorder and stress 
incontinence).  All indicated tests and 
studies should be conducted.  The 
examiner(s) should describe the symptoms 
associated with each disability examined, 
as well as, their frequency and/or 
severity.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(A), and 5107) are 
fully complied with and satisfied.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals




